 Case 5:20-cr-50122-JLV Document 113 Filed 08/31/21 Page 1 of 2 PageID #: 532




                            UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                      WESTERN DIVISION


UNITED STATES OF AMERICA,                                  5:20-CR-50122-JLV

                        Plaintiff,

        vs.                                            ORDER DENYING MOTION TO
                                                           STRIKE (DOC. 86)

GEORGE DULL KNIFE,

                        Defendant.

        On June 15, 2021, George Dull Knife, prose Defendant, filed a Motion to

Strike the United States' Response to the Motion to Dismiss. Mr. Dull Knife

argues the brief was untimely and the United States did not seek leave of the court

to file its brief.

                                        JURISDICTION

        Defendant is charged in an Indictment with Discharge of a Firearm During

and in Relation to a Crime of Violence, in violation of 18 U.S.C. § 924(c)(l)(A)(iii);

Assault with Intent to Commit Mur der, in violation of 18 U.S.C. §§ 113(a)(l) and

1153; and Assault with a Dangerous Weapon, in violation of 18 U.S.C. §§ 113(a )(3)

and 1153. The pending Motion was referred to the Magistrate Judge for resolution

pursuant to 28 U.S.C. § 636(b)(l)(B) and Judge Jeffrey L. Viken's Standing Order

d ated April 1, 2018.

                                     FACTUAL BACKGROUND

        Mr. Dull Knife filed a Motion to Dismiss on May 28, 2021. (Doc. 74). On

June 7, 202 1, the United States filed a responsive brief opposing the motion.


                                             1
    Case 5:20-cr-50122-JLV Document 113 Filed 08/31/21 Page 2 of 2 PageID #: 533




(Doc. 81). In his present motion, Mr. Dull Knife requests that the government's

untimely response should be stricken because the government failed to seek leave

of the court to file its untimely response. (Doc. 86).

        Mr. Dull Knife correctly identifies that the government's brief was untimely.

Pursuant to Local Rule 47.1 (C), the government's brief was due on Friday , June 4,

2021, and the brief was not filed until Monday, June 7, 2021. 1 The government

did not seek leave of the court to submit an untimely brief.

        FED. R. CRIM. P. 45, states in relevant part "[w]hen an act must or may be

done within a specified period, the court on its own may extend the time, or for

good cause may do so on a party's motion." FED. R. CRIM. P. 45(b)(l). Additionally,

the Court has "broad discretion to control the scheduling of events in matters on

its docket." Jones v. Clinton, 72 F 3d. 1354, 1361 (8th Cir. 1996).

         Here, the court the exercises its broad discretion and will not strike the
               I
Government's brief, particularity in light of the short delay and the importance of

having the issues raised in the dispositive motion fully brief by both parties.

        Therefore, the Defendant's Motion to Strike (Docs. 86) is denied.

         DATED this   3/sf-day of August, 2021.

                                          BY THE COURT:



                                          DANETA WOLLMANN
                                          United States Magistrate Judge



1Although a legal holiday (Memorial Day) fell within the 7 day period that the
government h a d to r espond, Rule 45(a )(l)(B) requires that intermediate Saturdays,
Sundays, and legal hQlidays are included.

                                            2
